Case: 13-11378   Date Filed: 10/09/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11378
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:11-cv-00208-LGW-JEG



ROBERT D. REEVE,

                                                           Plaintiff-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF HOMELAND SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 9, 2013)



Before DUBINA, PRYOR, and EDMONDSON, Circuit Judges.
                Case: 13-11378       Date Filed: 10/09/2013      Page: 2 of 5


PER CURIAM:



       Robert Reeve appeals the grant of summary judgment in favor of the

Department of Homeland Security (“DHS”), in his employment retaliation action

filed under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e-16. No reversible error has been shown; we affirm. 1

       In his complaint, Reeve alleged that DHS terminated improperly his

temporary duty assignment (“TDY”) as a firearms instructor for Customs and

Border Patrol (“CBP”) in retaliation for his participating in a protected mediation

on behalf of another DHS employee, Kathy Korte. Korte had accused Walter

Koran -- the Firearms Division Chief who ultimately terminated Reeve’s TDY --

of discrimination. During the pertinent mediation session, Koran became visibly

angry with Reeve when Reeve challenged Koran’s conduct as inappropriate.

       About three weeks after the mediation session, Reeve received a negative

evaluation from his direct supervisor, John Huggins. Reeve contends that Koran

was responsible for the poor evaluation.

       The next day, Reeve was involved in a physical confrontation with a fellow

instructor, Greg Murphy. Reeve alleges that Huggins intentionally incited Murphy



1
 We review de novo the district court’s grant of summary judgment. Thomas v. Cooper
Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). And we view the evidence in the light
most favorable to the non-moving party. Id.
                                               2
                Case: 13-11378        Date Filed: 10/09/2013      Page: 3 of 5


to become aggressive toward Reeve. A few days after the confrontation with

Murphy, Koran terminated Reeve’s TDY.

       Briefly stated, the district court concluded that, although Reeve had

established a prima facie case of retaliation, he failed to rebut DHS’s legitimate,

non-retaliatory reasons for the adverse employment action. 2

       Although the precise language used to articulate DHS’s reasons for Reeve’s

termination differed some between Koran’s 2009 written statement and Koran’s

2012 deposition, the record demonstrates that the reasons given have remained

consistent. DHS proffered six legitimate, non-retaliatory reasons for terminating

Reeve’s TDY: (1) Reeve’s receipt of negative student evaluations; (2) the

continuing animosity between Reeve and Murphy, including Reeve’s undermining

of Murphy in the classroom; (3) that Reeve’s written report about his confrontation

with Murphy could not be substantiated; (4) Reeve’s failure to comply with CBP

policy about the placement of magazine pouches; (5) Reeve’s negative reaction to




2
  Because Reeve’s claim is based on circumstantial evidence, the burden-shifting framework
established in McDonnell Douglas Corp. v. Green, 93 S. Ct. 1817 (1973), applies. Under this
framework, the plaintiff must first establish a prima facie case, which creates a presumption of
unlawful discrimination against the employee. The employer may then rebut that presumption
with legitimate, non-retaliatory reasons for the adverse employment acts. The employee must
then proffer sufficient evidence to create a genuine issue of material fact that the defendant’s
articulated reasons are pretextual. See Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008).
The plaintiff must show both that the employer’s stated reasons were false and that
discrimination or retaliation was the real reason for the action. See Brooks v. Cnty. Comm’n of
Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006).
                                                3
              Case: 13-11378     Date Filed: 10/09/2013    Page: 4 of 5


Huggins’s performance evaluation; and (6) Reeve’s attitude that a conspiracy

existed against him.

      Reeve argues that, because Koran based his decision on the “culmination” of

all six reasons, Reeve can avoid summary judgment by demonstrating that even

one of DHS’s reasons was pretextual. We need not consider Reeve’s

“culmination” argument because Reeve has failed to demonstrate sufficiently that

even one of DHS’s reasons was pretext for retaliation.

      Even assuming that a supervisor told Reeve that the student complaints were

unfounded, Koran was still permitted to consider the student complaints in making

his termination decision. An employer may take an adverse action “for a good

reason, a bad reason, a reason based on erroneous facts, or for no reason at all, as

long as its action is not for a [retaliatory] reason.” Nix v. WLCY Radio/Rahall

Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984).

      The record evidences that Koran believed, based on his investigation of

Reeve’s confrontation with Murphy, that continuing animosity existed between

Reeve and Murphy and that Reeve had been undermining Murphy’s teaching.

Reeve denies that he and Murphy had a hostile relationship before the physical

confrontation at issue in this case, but the record reflects that the two men had had

an ongoing dispute for several months about the proper placement of magazine

pouches. In any event, even if Koran’s belief about Reeve and Murphy’s


                                          4
                 Case: 13-11378   Date Filed: 10/09/2013   Page: 5 of 5


relationship was erroneous, Koran was entitled to rely on his belief in making his

termination decision. See id. Reeve has also failed to present evidence showing

that Koran’s investigation was unreasonable or that Koran did not in fact rely on

his determination that Reeve’s written statement about the incident could not be

substantiated.

      About DHS’s other reasons, nothing evidences that Reeve complied with

CBP policy or that Koran knew that he complied with CBP policy. And Reeve

does not dispute that he responded poorly to Huggins’s performance evaluation or

that he had asserted that others had conspired against him.

      Reeve has failed to demonstrate either that DHS’s legitimate, non-retaliatory

reasons for terminating his TDY were false or that retaliation was the real reason

for his termination. See Brooks, 446 F.3d at 1163. We affirm the district court’s

grant of summary judgment.

      AFFIRMED.




                                          5